FILED
                             NOT FOR PUBLICATION
                                                                            MAR 21 2013
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT



CLARENCE M. WILLIS; THOMAS                       No. 11-18014
WILLIS,
                                                 D.C. No. 2:11-cv-00777-KJD-
               Plaintiffs - Appellants,          GWF

  v.
                                                 MEMORANDUM *
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, its assignees and/or
successors; FEDERAL HOUSING
FINANCE BOARD,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Clarence M. Willis and Thomas Willis appeal pro se from the district court’s

judgment dismissing their action arising out of foreclosure proceedings. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. King v. California, 784

F.2d 910, 912 (9th Cir. 1986). We affirm.

      The district court properly dismissed plaintiffs’ quiet title claim because

plaintiffs did not allege facts showing that they were not in default when

defendants initiated non-judicial foreclosure proceedings. See Breliant v.

Preferred Equities Corp., 918 P.2d 314, 318 (Nev. 1996) (per curiam) (“In a quiet

title action, the burden of proof rests with the plaintiff to prove good title in

himself.”). To the extent that plaintiffs sought to allege a claim for wrongful

foreclosure, the district court properly determined that this claim would have been

time-barred, see Nev. Rev. Stat. 107.080(5)(b) (establishing 90 day statute of

limitations), and would have failed to state a claim, see Collins v. Union Fed. Sav.

& Loan Ass’n, 662 P.2d 610, 623 (Nev. 1983) (wrongful foreclosure claim requires

allegation that a lender exercised the power of sale and foreclosed upon property

when the homeowner was not in default).

      The district court did not abuse its discretion by dismissing without leave to

amend where amendment would have been futile. See Gordon v. City of Oakland,

627 F.3d 1092, 1094 (9th Cir. 2010).

      Plaintiffs’ contentions concerning the district court’s obligation to examine

the structure and authority of the Federal National Mortgage Association are

without merit.


                                            2                                       11-18014
        Plaintiffs’ opposed motion to strike the answering brief, filed on July 19,

2012, is denied.

        Defendants’ request for judicial notice, filed on June 8, 2012, is denied as

moot.

        Defendants’ opposed request for summary dismissal, filed on February 13,

2013, is denied as moot.

        AFFIRMED.




                                            3                                    11-18014